                       Case 8:19-cv-03466-TJS Document 3 Filed 12/09/19 Page 1 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                      District
                                                __________     of Maryland
                                                           District of __________

                         Dereje Zewdu                            )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.
                                                                 )
                                                                        Civil Action No.   8:19-cv-03466-TJS
         Nationwide Recovery Service, Inc et al.                 )
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Nationwide Recovery Service, Inc.
                                       5655 Peachtree Parkway, Suite 211
                                       Norcross, GA 30092
                                       SERVE ON:
                                       Cogeny Global Inc.
                                       1519 York Rd.
                                       Lutherville, MD 21093

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Ingmar Goldson
                                       The Goldson Law Office, LLC
                                       1734 Elton Rd. Suite 210
                                       Silver Spring, MD 20903
                                       240-780-8829


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.                                              D
                                                                                                                   t
                                                                                                                    O




                                                                           CLERK OF COURT
                                                                                                            i


                  12/9/2019
Date:
                                                                                     Signature of Clerk or Deputy Clerk
                         Case 8:19-cv-03466-TJS Document 3 Filed 12/09/19 Page 2 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 8:19-cv-03466-TJS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                       Case 8:19-cv-03466-TJS Document 3 Filed 12/09/19 Page 3 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                      District
                                                __________     of Maryland
                                                           District of __________

                         Dereje Zewdu                           )
                                                                )
                                                                )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No. 8:19-cv-03466-TJS
                                                                )
         Nationwide Recovery Service, Inc et al.                )
                                                                )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Trans Union LLC
                                       1013 Centre Road,
                                       Wilmington DE 19805
                                       Serve on:
                                         Csc-Lawyers Incorporating Service Company
                                         7 St. Paul Street, Suite 820
                                         Baltimore MD 21202

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Ingmar Goldson
                                       The Goldson Law Office, LLC
                                       1734 Elton Rd. Suite 210
                                       Silver Spring, MD 20903
                                       240-780-8829


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.                                              D
                                                                                                                   t
                                                                                                                    O




                                                                          CLERK OF COURT

                                                                                                            i



Date:             12/9/2019
                                                                                     Signature of Clerk or Deputy Clerk
                         Case 8:19-cv-03466-TJS Document 3 Filed 12/09/19 Page 4 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 8:19-cv-03466-TJS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
